        Case 4:21-cv-03119-JST Document 25 Filed 06/23/21 Page 1 of 3




 1
     STEPHEN M. LOBBIN
     sml@smlavvocati.com
 2   SML AVVOCATI P.C.
 3
     888 Prospect Street, Suite 200
     San Diego, California 92037
 4   (949) 636-1391 (Phone)
 5
     Attorney(s) for Plaintiff Scanning Technology Innovations, LLC
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT

 9                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     SCANNING TECHNOLOGIES
12   INNOVATIONS, LLC,                           CASE NO. 4:21-cv-03119-JST
13                Plaintiff,
                                                 JOINT STIPULATION AND
14          v.
                                                 ORDER OF DISMISSAL WITH
15
     FINALE, INC.,                               PREJUDICE
16
                  Defendant.
17

18

19
           Plaintiff Scanning Technologies Innovations, LLC and Defendant Finale, Inc.,
20
     by their respective undersigned counsel, hereby STIPULATE and AGREE as follows:
21
           1.    All claims asserted by the Plaintiff in this Action are dismissed with
22
                 prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii);
23
           2.    All counter-claims asserted by the Defendant in this action are dismissed
24
                 without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii) and 41(a)(1)(B);
25
           2.    Each party shall bear its own costs and attorneys’ fees with respect to the
26
     matters dismissed hereby;
27

28

                                               1
                    JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
        Case 4:21-cv-03119-JST Document 25 Filed 06/23/21 Page 2 of 3




 1         This Stipulation and Order shall finally resolve the Action between the parties.
 2

 3   Dated: June 23, 2021                         Respectfully submitted,
 4
                                                  /s/Stephen M. Lobbin
 5                                                Stephen M. Lobbin
 6
                                                  sml@smlavvocati.com
                                                  SML AVVOCATI P.C.
 7                                                888 Prospect Street, Suite 200
 8                                                San Diego, California 92037
                                                  (949) 636-1391 (Phone)
 9

10                                                Attorney(s) for Plaintiff Scanning
                                                  Technology Innovations, LLC
11

12                                                FISH & RICHARDSON P.C.

13                                                By: /s/Noel F. Chakkalakal
14                                                Rodeen Talebi (CA SBN 320392)
                                                  FISH & RICHARDSON P.C.
15
                                                  500 Arguello St. Suite 400
16                                                Redwood City, CA 94063
                                                  Telephone: (213) 533-4240
17
                                                  Facsimile: (858) 678-5099
18                                                Email: talebi@fr.com
19
                                                  Neil J. McNabnay (pro hac vice)
20                                                Ricardo J. Bonilla (pro hac vice)
                                                  Noel F. Chakkalakal (pro hac vice)
21
                                                  FISH & RICHARDSON P.C.
22                                                1717 Main Street, Suite 5000
                                                  Dallas, TX 75201
23
                                                  Telephone: (214) 747-5070
24                                                Facsimile: (214) 747-2091
                                                  mcnabnay@fr.com
25
                                                  rbonilla@fr.com
26                                                chakkalakal@fr.com
27
                                                  COUNSEL FOR DEFENDANT
28                                                FINALE, INC.
                                               2
                    JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
        Case 4:21-cv-03119-JST Document 25 Filed 06/23/21 Page 3 of 3




 1
                              CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on June 23, 2021, I electronically filed the above
 4
     document(s) with the Clerk of Court using CM/ECF which will send electronic
     notification of such filing(s) to all registered counsel.
 5

 6                                              /s/Stephen M. Lobbin
                                                Stephen M. Lobbin
 7

 8

 9
     SO ORDERED this _____
                     23rd day of _______________,
                                  June            2021.
10

11

12
                                   _______________________________________
                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
                   JOINT STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
